DETAILED ACTION
Claims status
In response to the application filed on 04/29/2021, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Drawing figures submitted on 04/29/2021 have been reviewed and accepted.



35 U.S.C. 112(f): Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 27 recites "An apparatus…comprising: means for identifying…, and means for communicating…", and thus the claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means for” coupled with functional language “identifying and communicating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In view of the specification, the components of figure 12 are the device/apparatus that seems to perform the operations of the claimed steps. See ¶. [0109]-¶. [0111].
Therefore, one of ordinary skill in the art would understand the term "unit' as simply a substitute for the term "means for' because "unit" would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function (see MPEP 2181(I.)).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-18, 22-23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0205165 A1) in view of Shin et al. (US 2021/0266868 A1).
Regarding claim 1; Huang discloses a method for wireless communication by a first user equipment (UE), comprising: 
identifying, from a resource pool allocated for sidelink communications between UEs (See Fig. 24: the first UE is configured/required to transmit the shared/assistant information every P time units (in a sidelink resource pool). In another alternative, a time unit could be a slot/subframe/mini-slot/one or more than one (consecutive) OFDM symbols. ¶. [0457]), a first plurality of resources for transmissions from the first UE to a second UE (See Fig. 24: a first UE (e.g., sidelink receive (RX) UE) is required to transmit shared/assistant information to a second UE (e.g., sidelink TX UE)… ¶. [0454]) based on a set of one or more parameters (See Fig. 17: Sidelink could be a communication link between devices. Sidelink could be a device-to-device (D2D) link. Each sidelink could be associated with a source identity and a destination identity, i.e., parameters. The source identity could be used to identify which device is the transmitter of the sidelink. ¶. [0441]) shared between the first UE and the second UE (See Fig. 6: the resources are shared between the UE 60 and other UE(s) 602 via SCI and PSCCH. ¶. [0075]);
identifying, from the resource pool, a second plurality of resources for transmissions from the second UE to the first UE based on the shared set of one or more parameters (See Fig. 21: If the second UE attempts to transmit sidelink transmission in slot n−k to the first UE, wherein the slot n−k is within slot m-P and slot m, the second UE may select a resource for the PSFCH associated with the sidelink transmission, i.e., second resources, based on the assistant information, i.e., based on a parameter, received in slot m−P. ¶. [0458] , ¶. [0465] and ¶. [0466]); and 
[Examiner’s note: As per Huang’s ¶. [0441], each of Sidelink Information includes a source identity and a destination identity to communicate between the first UE and second UE. The source and destination identities are analyzed as sidelink parameters under the BRI.]
communicating with the second UE (See Fig. 18: the first UE to share/transmit information to a second UE. ¶. [0469]) using the first plurality of resources and the second plurality of resources (Huang: using the plurality of time and frequency resources. ¶. [0134] and ¶. [0255]).
Even though, Huang teaches the method of identifying a second plurality of resources for transmission between the first and second UEs and selecting a resource for the sidelink transmission, Huang doesn’t explicitly teach using the resource pool allocated for sidelink communication between UEs.
However, Shin from the same or similar fields of endeavor further discloses the method wherein using the resource pool allocated for sidelink communication between UEs (See Figs. 6 and 8: In operation 840, the UE 801 may select a resource pool. According to an embodiment, when data traffic for V2X is generated in the UE 601, the UE 801 may select a resource pool of a time/frequency domain, according to a set transmission operation (one-time transmission of dynamic assignment, multiple transmissions of dynamic assignment, one-time transmission based on sensing, multiple transmissions based on sensing, and random transmission) among preset resource pools. In operation 850, the UE 801 may broadcast, group-cast, or uni-cast the SCI to the other UE/UE group 802 via PSCCH. Thereafter, the UE 801 may broadcast, group-cast, or uni-cast data to the other UE/UE group 802 via PSSCH, in operation 860. ¶. [0086]-[0087]).
The rationale of combining the Huang and Shin is that Shin’s method of sharing the resource pool of the two UEs could be apparently inserted into Huang’s resource identifying/selecting.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using the resource pool allocated for sidelink communication between UEs as taught by Shin to have incorporated in the system of Huang, so that it would provide for improving transmission efficiency while reducing overhead for DMRS in V2X communication. Shin: ¶. [0125].
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Huang discloses the method wherein the first plurality of resources and the second plurality of resources are identified using a function having the one or more parameters as inputs. (Huang: Each sidelink could be associated with a source identity and a destination identity. The source identity could be used to identify which device is the transmitter of the sidelink. The destination identity could be used by a receiver to identify if the message is for the receiver. ¶. [0441]).

Regarding claim 3; Huang discloses the method further comprising limiting sidelink communications between the first UE and second UE to time slots on which subchannels belong to either the first or the second plurality of resources (Huang: ¶. [0379]).

Regarding claim 5; Huang discloses the method wherein the one or more parameters comprise at least a source identifier (ID) and a destination ID. (Huang: Each sidelink could be associated with a source identity and a destination identity. The source identity could be used to identify which device is the transmitter of the sidelink. The destination identity could be used by a receiver to identify if the message is for the receiver. ¶. [0441]).

Regarding claim 6; Huang discloses the method wherein: the first plurality of resources is derived using the shared set of one or more parameters based on an ID of the first UE as the source ID and an ID of the second UE as the destination ID; and the second plurality of resources of resources is derived using the shared set of one or more parameters based on the ID of the second UE as the source ID and the ID of the first UE as the destination ID. (Huang: Each sidelink could be associated with a source identity and a destination identity. The source identity could be used to identify which device is the transmitter of the sidelink. The destination identity could be used by a receiver to identify if the message is for the receiver. ¶. [0441]).

Regarding claim 7; Huang discloses the method wherein the one or more parameters further comprise a slot ID. (Huang: Abstract)

Regarding claim 8; Huang discloses the method wherein the one or more parameters comprise at least one of a first channel busy ratio (CBR) measured at the first UE or a second CBR measured at the second UE (Huang: CBR measurements. ¶. [0361]).

Regarding claim 9; Huang discloses the method further comprising transmitting, by the first UE, the first CBR to the second UE (Huang: ¶. [0529-0530]).

Regarding claim 10; Huang discloses the method wherein identifying the first and the second plurality of resources comprises performing congestion control based on at least one of the first CBR or the second CBR. (Huang: ¶. [0361]).

Regarding claim 11; Huang discloses the method further comprising: identifying one or more first physical sidelink feedback channel (PSFCH) occasions to monitor based on a mapping of the first plurality of resources (Huang: See Abstract and ¶. [0499-0502]); and identifying one or more second PSFCH occasions to use for transmitting PSFCH to the second UE based on a mapping of the second plurality of resources (Huang: ¶. [0465-0468]).

Regarding claim 12; Huang discloses the method wherein the one or more first PSFCH occasions do not overlap in time with the one or more second PSFCH occasions (Huang: non-overlapping time resource. ¶. [0255]).

Regarding claim 13. The method of claim 5, wherein the one or more parameters further comprise at least one of: an amount of data for transmission by the first UE (Huang: determining the amount of resources used in transmission. ¶. [0125-0126])

Regarding claim 14 The method of claim 13, further comprising at least one of: determining the amount of data for transmission by the first UE based on buffer status information of the first UE; determining the amount of data for transmission by the second UE based on buffer status information received from the second UE; or transmitting, to the second UE, the buffer status information of the first UE.
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 15; Huang discloses the method wherein the one or more parameters further comprise location information for at least one of the first UE or the second UE, wherein the location information comprises a zone ID (Huang: Source ID and Destination ID. ¶. [0441]).

Regarding claim 16; Huang discloses the method wherein identifying the second plurality of resources comprises monitoring the second plurality of resources for transmissions from the second UE (Huang: ¶. [0262-0264]).

Regarding claim 17; Huang discloses the method further comprising randomly selecting resources from the first plurality of resources for transmission to the second UE (Huang: ¶. [0218]).
Regarding claim 18; Huang discloses the method further comprising: performing sensing on resources of at least one of the first plurality of resources or the second plurality of resources to determine a metric; and selecting resources from the first plurality of resources for transmission to the second UE based on the metric (Huang: ¶. [0164-0165]).

Regarding claim 22; Huang discloses the method wherein the function is designed to ensure the first plurality of resources and the second plurality of resources are non-overlapping in time (Huang: ¶. [0255]).

Regarding claim 23; Huang discloses the method wherein: the function is based on at least a source identifier (ID) and a destination ID (Huang: ¶. [0441]); and the function is designed to provide two different sets of slots based on a comparison between the source ID and the destination ID (Huang: the first carrier and the second carrier. ¶. [0498]).

Regarding claim 26; Shin discloses the method wherein: the function is based on at least a source identifier (ID) and a destination ID (Huang: ¶. [0441]); and the function is also based on a pseudo-random number generated based on a subchannel index as input (Huang: ¶. [0230]).


Regarding claim 27; Huang discloses an apparatus for wireless communication by a first user equipment (UE), comprising: 
means for identifying, from a resource pool allocated for sidelink communications between UEs (See Fig. 24: the first UE is configured/required to transmit the shared/assistant information every P time units (in a sidelink resource pool). In another alternative, a time unit could be a slot/subframe/mini-slot/one or more than one (consecutive) OFDM symbols. ¶. [0457]), a first plurality of resources for transmissions from the first UE to a second UE (See Fig. 24: a first UE (e.g., sidelink receive (RX) UE) is required to transmit shared/assistant information to a second UE (e.g., sidelink TX UE)… ¶. [0454]) based on a set of one or more parameters (See Fig. 17: Sidelink could be a communication link between devices. Sidelink could be a device-to-device (D2D) link. Each sidelink could be associated with a source identity and a destination identity, i.e., parameters. The source identity could be used to identify which device is the transmitter of the sidelink. ¶. [0441]) shared between the first UE and the second UE (See Fig. 6: the resources are shared between the UE 60 and other UE(s) 602 via SCI and PSCCH. ¶. [0075]);
means for identifying, from the resource pool, a second plurality of resources for transmissions from the second UE to the first UE based on the shared set of one or more parameters (See Fig. 21: If the second UE attempts to transmit sidelink transmission in slot n−k to the first UE, wherein the slot n−k is within slot m-P and slot m, the second UE may select a resource for the PSFCH associated with the sidelink transmission, i.e., second resources, based on the assistant information, i.e., based on a parameter, received in slot m−P. ¶. [0458] , ¶. [0465] and ¶. [0466]); and 
[Examiner’s note: As per Huang’s ¶. [0441], each of Sidelink Information includes a source identity and a destination identity to communicate between the first UE and second UE. The source and destination identities are analyzed as sidelink parameters under the BRI.]
means for communicating with the second UE (See Fig. 18: the first UE to share/transmit information to a second UE. ¶. [0469]) using the first plurality of resources and the second plurality of resources (Huang: using the plurality of time and frequency resources. ¶. [0134] and ¶. [0255]).
Even though, Huang teaches the method of identifying a second plurality of resources for transmission between the first and second UEs and selecting a resource for the sidelink transmission, Huang doesn’t explicitly teach using the resource pool allocated for sidelink communication between UEs.
However, Shin from the same or similar fields of endeavor further discloses the method wherein using the resource pool allocated for sidelink communication between UEs (See Figs. 6 and 8: In operation 840, the UE 801 may select a resource pool. According to an embodiment, when data traffic for V2X is generated in the UE 601, the UE 801 may select a resource pool of a time/frequency domain, according to a set transmission operation (one-time transmission of dynamic assignment, multiple transmissions of dynamic assignment, one-time transmission based on sensing, multiple transmissions based on sensing, and random transmission) among preset resource pools. In operation 850, the UE 801 may broadcast, group-cast, or uni-cast the SCI to the other UE/UE group 802 via PSCCH. Thereafter, the UE 801 may broadcast, group-cast, or uni-cast data to the other UE/UE group 802 via PSSCH, in operation 860. ¶. [0086]-[0087]).
The rationale of combining the Huang and Shin is that Shin’s method of sharing the resource pool of the two UEs could be apparently inserted into Huang’s resource identifying/selecting.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using the resource pool allocated for sidelink communication between UEs as taught by Shin to have incorporated in the system of Huang, so that it would provide for improving transmission efficiency while reducing overhead for DMRS in V2X communication. Shin: ¶. [0125].
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 28; Huang discloses an apparatus for wireless communication by a first user equipment (UE), comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured to: 
identify, from a resource pool allocated for sidelink communications between UEs (See Fig. 24: the first UE is configured/required to transmit the shared/assistant information every P time units (in a sidelink resource pool). In another alternative, a time unit could be a slot/subframe/mini-slot/one or more than one (consecutive) OFDM symbols. ¶. [0457]), a first plurality of resources for transmissions from the first UE to a second UE (See Fig. 24: a first UE (e.g., sidelink receive (RX) UE) is required to transmit shared/assistant information to a second UE (e.g., sidelink TX UE)… ¶. [0454]) based on a set of one or more parameters (See Fig. 17: Sidelink could be a communication link between devices. Sidelink could be a device-to-device (D2D) link. Each sidelink could be associated with a source identity and a destination identity, i.e., parameters. The source identity could be used to identify which device is the transmitter of the sidelink. ¶. [0441]) shared between the first UE and the second UE (See Fig. 6: the resources are shared between the UE 60 and other UE(s) 602 via SCI and PSCCH. ¶. [0075]);
identify, from the resource pool, a second plurality of resources for transmissions from the second UE to the first UE based on the shared set of one or more parameters (See Fig. 21: If the second UE attempts to transmit sidelink transmission in slot n−k to the first UE, wherein the slot n−k is within slot m-P and slot m, the second UE may select a resource for the PSFCH associated with the sidelink transmission, i.e., second resources, based on the assistant information, i.e., based on a parameter, received in slot m−P. ¶. [0458] , ¶. [0465] and ¶. [0466]); and 
[Examiner’s note: As per Huang’s ¶. [0441], each of Sidelink Information includes a source identity and a destination identity to communicate between the first UE and second UE. The source and destination identities are analyzed as sidelink parameters under the BRI.]
communicate with the second UE (See Fig. 18: the first UE to share/transmit information to a second UE. ¶. [0469]) using the first plurality of resources and the second plurality of resources (Huang: using the plurality of time and frequency resources. ¶. [0134] and ¶. [0255]).
Even though, Huang teaches the method of identifying a second plurality of resources for transmission between the first and second UEs and selecting a resource for the sidelink transmission, Huang doesn’t explicitly teach using the resource pool allocated for sidelink communication between UEs.
However, Shin from the same or similar fields of endeavor further discloses the method wherein using the resource pool allocated for sidelink communication between UEs (See Figs. 6 and 8: In operation 840, the UE 801 may select a resource pool. According to an embodiment, when data traffic for V2X is generated in the UE 601, the UE 801 may select a resource pool of a time/frequency domain, according to a set transmission operation (one-time transmission of dynamic assignment, multiple transmissions of dynamic assignment, one-time transmission based on sensing, multiple transmissions based on sensing, and random transmission) among preset resource pools. In operation 850, the UE 801 may broadcast, group-cast, or uni-cast the SCI to the other UE/UE group 802 via PSCCH. Thereafter, the UE 801 may broadcast, group-cast, or uni-cast data to the other UE/UE group 802 via PSSCH, in operation 860. ¶. [0086]-[0087]).
The rationale of combining the Huang and Shin is that Shin’s method of sharing the resource pool of the two UEs could be apparently inserted into Huang’s resource identifying/selecting.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using the resource pool allocated for sidelink communication between UEs as taught by Shin to have incorporated in the system of Huang, so that it would provide for improving transmission efficiency while reducing overhead for DMRS in V2X communication. Shin: ¶. [0125].
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 29; Huang discloses the apparatus wherein the at least one processor is further configured to use a function having the one or more parameters as inputs to identify the first plurality of resources and the second plurality of resources. (Huang: Each sidelink could be associated with a source identity and a destination identity. The source identity could be used to identify which device is the transmitter of the sidelink. The destination identity could be used by a receiver to identify if the message is for the receiver. ¶. [0441]).


Regarding claim 30; Huang discloses a non-transitory computer readable medium storing instructions that when executed by a user equipment (UE) cause the UE to:
identifying, from a resource pool allocated for sidelink communications between UEs (See Fig. 24: the first UE is configured/required to transmit the shared/assistant information every P time units (in a sidelink resource pool). In another alternative, a time unit could be a slot/subframe/mini-slot/one or more than one (consecutive) OFDM symbols. ¶. [0457]), a first plurality of resources for transmissions from the first UE to a second UE (See Fig. 24: a first UE (e.g., sidelink receive (RX) UE) is required to transmit shared/assistant information to a second UE (e.g., sidelink TX UE)… ¶. [0454]) based on a set of one or more parameters (See Fig. 17: Sidelink could be a communication link between devices. Sidelink could be a device-to-device (D2D) link. Each sidelink could be associated with a source identity and a destination identity, i.e., parameters. The source identity could be used to identify which device is the transmitter of the sidelink. ¶. [0441]) shared between the first UE and the second UE (See Fig. 6: the resources are shared between the UE 60 and other UE(s) 602 via SCI and PSCCH. ¶. [0075]);
identifying, from the resource pool, a second plurality of resources for transmissions from the second UE to the first UE based on the shared set of one or more parameters (See Fig. 21: If the second UE attempts to transmit sidelink transmission in slot n−k to the first UE, wherein the slot n−k is within slot m-P and slot m, the second UE may select a resource for the PSFCH associated with the sidelink transmission, i.e., second resources, based on the assistant information, i.e., based on a parameter, received in slot m−P. ¶. [0458] , ¶. [0465] and ¶. [0466]); and 
[Examiner’s note: As per Huang’s ¶. [0441], each of Sidelink Information includes a source identity and a destination identity to communicate between the first UE and second UE. The source and destination identities are analyzed as sidelink parameters under the BRI.]
communicating with the second UE (See Fig. 18: the first UE to share/transmit information to a second UE. ¶. [0469]) using the first plurality of resources and the second plurality of resources (Huang: using the plurality of time and frequency resources. ¶. [0134] and ¶. [0255]).
Even though, Huang teaches the method of identifying a second plurality of resources for transmission between the first and second UEs and selecting a resource for the sidelink transmission, Huang doesn’t explicitly teach using the resource pool allocated for sidelink communication between UEs.
However, Shin from the same or similar fields of endeavor further discloses the method wherein using the resource pool allocated for sidelink communication between UEs (See Figs. 6 and 8: In operation 840, the UE 801 may select a resource pool. According to an embodiment, when data traffic for V2X is generated in the UE 601, the UE 801 may select a resource pool of a time/frequency domain, according to a set transmission operation (one-time transmission of dynamic assignment, multiple transmissions of dynamic assignment, one-time transmission based on sensing, multiple transmissions based on sensing, and random transmission) among preset resource pools. In operation 850, the UE 801 may broadcast, group-cast, or uni-cast the SCI to the other UE/UE group 802 via PSCCH. Thereafter, the UE 801 may broadcast, group-cast, or uni-cast data to the other UE/UE group 802 via PSSCH, in operation 860. ¶. [0086]-[0087]).
The rationale of combining the Huang and Shin is that Shin’s method of sharing the resource pool of the two UEs could be apparently inserted into Huang’s resource identifying/selecting.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using the resource pool allocated for sidelink communication between UEs as taught by Shin to have incorporated in the system of Huang, so that it would provide for improving transmission efficiency while reducing overhead for DMRS in V2X communication. Shin: ¶. [0125].
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Allowable Subject Matter
Claims 4, 19-21, and 24-25, are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LI et al. (US 2021/0306824 A1).
	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416